 1   J. EDWARD KERLEY (SBN 175695)
     DYLAN L. SCHAFFER (SBN 153612)
 2   CHRISTOPHER CARLING (SBN 254166)
     KERLEY SCHAFFER LLP
 4   1939 Harrison Street #500
     Oakland, CA 94612
 5   Telephone: (510) 379-5801
     Facsimile: (510) 228-0350
 6
     Attorneys for Plaintiff
 7   ALLEN LINK
 8

 9   NICHOLAS J. BOOS (SBN 233399)
     nboos@maynardcooper.com
10   NORMAN LAU (SBN 253690)
11   nlau@maynardcooper.com
     MAYNARD, COOPER & GALE, LLP
12   600 Montgomery Street, Suite 2600
     San Francisco, CA 94111
13   Telephone: (415) 646-4700
     Facsimile: (205) 254-1999
14

15   Attorney for Defendants
     SAFECO INSURANCE COMPANY OF AMERICA and
16   LIBERTY MUTUAL INSURANCE COMPANY

17

18
                                      UNITED STATES DISTRICT COURT
19
                                     EASTERN DISTRICT OF CALIFORNIA
20

21
     ALLEN LINK, an individual,                 )   CASE NO. 2:19-cv-00308-TLN-AC
22                                              )
                       Plaintiff,               )   JOINT STIPULATION AND ORDER
23                                              )   MODIFYING SCHEDULING ORDER
                 vs.                            )
22                                              )
23   SAFECO INSURANCE COMPANY OF                )
     AMERICA, a corporation, LIBERTY            )
24   MUTUAL INSURANCE COMPANY, a                )
     corporation, and DOES 1 through 10,        )
25                                              )
                       Defendants.              )
26

27

28
                                  1
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
 1           WHEREAS, Plaintiff Allen Link (“Plaintiff”) filed his complaint in this action on February 19,

 2   2019 (ECF 2.);

 4           WHEREAS, on February 19, 2019, the Court issued its Initial Pretrial Scheduling Order

 5   (“Scheduling Order”) (ECF 4.)

 6           WHEREAS, Defendants Safeco Insurance Company of America and Liberty Mutual Insurance

 7   Company (“Defendants”) filed their answer to the complaint on June 18, 2019 (ECF 11.);

 8           WHEREAS, under the terms of the Court’s Scheduling Order, the deadlines in this case are

 9   calculated based on the date the answer was filed;

10           WHEREAS, the present deadlines in this case are as follows:

11                 Fact Discovery Cut Off:                            February 13, 2020

12                 Expert Disclosures (60 days after discovery        April 13, 2020

13                 cut off):

14                 Rebuttal Expert Disclosures (30 days after         May 13, 2020

15                 expert disclosures):

16                 Deadline to Inform Court of no Dispositive         June 12, 2020

17                 Motions (120 days after close of discovery):

18                 Deadline to file Dispositive Motions (180          August 11, 2020

19                 days after close of discovery):

20           WHEREAS, due the trial calendars of counsel for Plaintiff and Defendants, and the location

21   and availability of witness, including possibly out of state witnesses, the parties do not believe they will

22   be able to complete all depositions in the case by February 13, 2020;

23           WHEREAS, the parties are also exploring potential resolution of the case and would like

22   additional time to possibly negotiate an informal settlement prior to completing discovery;

23           WHEREAS, good cause exists to modify the Scheduling Order because the parties require

24   additional time to complete discovery to adequately prepare for trial and because further litigation

25   could be avoided if the parties are able to resolve the matter informally;

26           WHEREAS, the parties have not requested any prior modification of the Scheduling Order and

27   any successful efforts to resolve the case may result in freeing up the Court’s calendar;

28
                                  2
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
 1           THEREFORE, the parties, by and through their respective counsel of record, agree and

 2   stipulate to modify the scheduling order as follows:

 4                 Fact Discovery Cut Off:                           June 12, 2020

 5                 Expert Disclosures (60 days after discovery       August 11, 2020

 6                 cut off):

 7                 Rebuttal Expert Disclosures (30 days after        September 10, 2020

 8                 expert disclosures):

 9                 Deadline to Inform Court of no Dispositive        October 9, 2020

10                 Motions (120 days after close of discovery):

11                 Deadline to file Dispositive Motions (180         December 8, 2020

12                 days after close of discovery):

13           IT IS SO STIPULATED.

14   DATED: January 21, 2020                         KERLEY SCHAFFER LLP
15
                                                     By: /s/ Dylan Schaffer
16                                                        EDWARD KERLEY
                                                          DYLAN SCHAFFER
17                                                        CHRISTOPHER CARLING
18                                                       Attorneys for Plaintiff ALLEN LINK
19

20

21   DATED: January 21, 2020                         MAYNARD COOPER & GALE LLP
22
                                                     By: /s/ Norman Lau
23                                                        NICHOLAS J. BOOS
                                                          NORMAN LAU
22
                                                         Attorneys for Defendants SAFECO
23                                                       INSURANCE COMPANY OF AMERICA
                                                         and LIBERTY MUTUAL INSURANCE
24                                                       COMPANY
25

26

27

28
                                  3
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
 1         Pursuant to Stipulation, IT IS SO ORDERED.
 2

 4   DATED: January 21, 2020

 5                                                      Troy L. Nunley
                                                        United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

22

23

24

25

26

27

28
                                  4
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
